DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on November 12, 2020 has been received. Claims 1-4, 6, 7, and 11-24 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: “A ground-engaging component for an article of footwear, comprising…” should read “A ground-engaging component for an article of footwear, the ground engaging component comprising…”  
Claim 7 is objected to because of the following informalities: “at least some of the plurality of gaps are less than 8mm wide” should read “at least some of the plurality of gaps are each less than 8mm wide,” to enhance clarity.
Claim 16 is objected to because of the following informalities: “gaps of at least 0.5mm wide and less than 8mm wide” should read  “gaps that are each at least 0.5mm wide and less than 8mm wide,” to enhance clarity.
21 is objected to because of the following informalities: “the plurality of gaps are less than 5mm wide” should read “the plurality of gaps are each less than 5mm wide,” to enhance clarity.
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the outer perimeter boundary rim defines an open space extending completely through the ground-engaging component” and “wherein a bottom surface of the forefoot edge support slants in an outward and downward direction…from the open space to a location at the first forefoot edge.” Similar to what was set forth in the Non-Final Rejection, the limitations in combination are indefinite, as it is unclear exactly what is included or excluded by the phrase “from the open space” (e.g., A location within the general space defined by the outer perimeter boundary rim? A location within the actual open space that extends completely through the ground-engaging component, such that the forefoot edge support actually intersects with a through-hole of the ground-engaging component?) The Examiner notes that paragraph 0032 of the specification describes: “As some more specific examples, the outer perimeter from a location inside the interior perimeter edge of the outer perimeter boundary rim.” As such, the Examiner will interpret the “from the open space” as extending from any location inside the outer perimeter boundary rim, in accordance with paragraph 0032 of the specification. 
Claim 19 recites substantially similar limitations in regards to the lateral side forefoot edge support, first open space, medial side forefoot edge support, and second open space, and is likewise indefinite. The Examiner will also interpret the respective “from the first/second open space” as extending from any location inside the respective first/second outer perimeter boundary rim, in accordance with paragraph 0032 of the specification.
Claim 1 also recites the limitation “wherein the plurality of edge support components are defined by a plurality of gaps that are located in the bottom surface and extend to define the outermost forefoot side edge.” The limitation is indefinite, as it is unclear which structure extends to define the outermost forefoot side edge (i.e., the edge support components or the gaps). Furthermore, in the case that Applicant intends to refer to the gaps, it is unclear how the gaps (which by definition are an absence of material) can, by themselves, define the outermost forefoot side edge. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the plurality of edge support components are defined by a plurality of gaps that are located in the bottom surface, the plurality of gaps extending to the outermost forefoot side edge such that the plurality of edge support components and the plurality of gaps together define the outermost forefoot side edge.”

Claim 11 recites the limitation “the ground-facing surface to the upper-facing surface of the ground-engaging component.” There is insufficient antecedent basis for this limitation in the claims. It is noted that claim 1 only recites wherein the outer perimeter boundary rim includes an upper-facing surface and a ground-facing surface, and not the ground-engaging component as a whole.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 7, 11-15, 17, 18, 21, and 22, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cummings et al. (herein Cummings)(US Patent No. 6,474,006), in view of Gibson, Jr. (herein Gibson)(US Patent No. 124,127), further in view of Hudson et al. (herein Hudson)(US Patent No. 6,108,943).
Regarding claim 1, Cummings discloses a ground-engaging component (12) for an article of footwear (10), the ground-engaging component comprising:
an outer perimeter boundary rim that at least partially defines an outer perimeter of the ground-engaging component (see annotated Fig. 2, the Examiner notes that the word “rim” most commonly refers to outer often curved or circular edge or border of something” and does not require an actual width, e.g., between an outer extent of the rim and an inner extend of the rim, see definition 1b via Merriam-Webster.com), wherein the outer perimeter boundary rim defines an upper-facing surface and a ground-facing surface opposite the upper-facing surface (see annotated Fig. 3); and
a forefoot edge support (21) extending along and defining at least a portion of a first forefoot edge (see annotated Fig. 2) of the ground-engaging component (see Figs. 1-3 and column 2, line 53- column 3, line 7), wherein the forefoot edge support includes a bottom edge (see annotated Fig. 3), wherein the first forefoot edge is an outermost forefoot side edge of the ground- engaging component (see Figs. 1-3),
wherein the ground-engaging component defines a longitudinal direction and a longitudinal length L extending from a rear-most heel location of the ground-engaging component to a forward- most toe location of the ground-engaging component (see annotated 

    PNG
    media_image1.png
    716
    766
    media_image1.png
    Greyscale


Cummings discloses wherein the forefoot edge support extends from a forward toe location to or near an arch support area (see Figs. 1-2 and column 2, line 53- column 3, line 7), and further appears to depict wherein the forefoot edge support extends across a majority of the forward half of the longitudinal length L, but fails to explicitly disclose wherein the forefoot edge support terminates at the first end between planes perpendicular to the longitudinal 
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0082 of Applicant’s specification merely states: “As further shown in the figures, in this illustrated example, the forefoot edge support 660 terminates at one end 660T at a forward toe location (e.g., at P = 0.9L to 1L, and in some examples, at P = 0.95L to 1L, or even at P = 0.98L to 1L) and at its other end 660A at or near an arch support area (e.g., at P = 0.5L to 0.75L, and in some examples, at P = 0.55L to 0.7L).” 
	Therefore, absent a showing of criticality with respect to the exact dimensions/proportions of the forefoot edge support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size of Cummings’ forefoot edge support such that the forefoot edge support would terminate at the first end between planes perpendicular to the longitudinal direction and located at 0.9L and 1.0L measured forward from the rear-most heel location, and would terminate at the second end between planes perpendicular to the longitudinal direction and located at 0.5L and 0.75L measured forward from the rear-most heel location, as such a modification would have involved a mere change in the size of a component, so as to provide a desired degree of stability, pronation/supination control, and/or to accommodate an intended wearer’s foot proportions. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

However, Gibson teaches a ground-engaging component (B) for an article of footwear (see column 1, lines 9-41), comprising: an outer perimeter boundary rim that at least partially defines an outer perimeter of the ground-engaging component (see annotated Fig. 1), wherein the outer perimeter boundary rim defines an upper-facing surface (upper-facing surface of B in Fig. 2, interfacing with insole A) and a ground-facing surface (lower-facing surface of B in Fig. 2) opposite the upper-facing surface (see Fig. 2), and wherein the outer perimeter boundary rim defines an open space (area inside of the outer perimeter boundary rim) extending completely though the ground-engaging component from the ground-facing surface to the upper-facing surface (at least at perforations a, see Figs. 1-2 and column 2, lines 3-40, which are included within the open space) at least at a forefoot support area of the ground- engaging component (see annotated Fig. 1), so as to allow the ground-engaging surface to maintain traction throughout the wear cycle of the shoe (see column 1, lines 31-42).
Therefore, based on Gibson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cumming’s ground-engaging component to include an open space extending completely through the ground-engaging component, as doing so would allow the ground-engaging surface to maintain traction throughout the wear cycle of the shoe.

    PNG
    media_image2.png
    754
    591
    media_image2.png
    Greyscale

	Cummings further fails to explicitly disclose in the current embodiment wherein the bottom surface of the forefoot edge support slants in an outward and downward direction over a majority of a width of the bottom surface of the forefoot edge support from the open space to the first forefoot edge. While Cummings appears to depict wherein the forefoot edge support (21) extends from a location interior of the outer perimeter boundary rim to the location at the first forefoot edge (see at least Fig. 3 and rejection under 35 USC 112(b) above regarding the phrase “from the open space”), Cummings fails to explicitly disclose such a feature.
	However, Cummings discloses an alternate embodiment (see Figs. 4-7) having a forefoot edge support (117) having a bottom surface that slants in an outward and downward direction 

    PNG
    media_image3.png
    453
    538
    media_image3.png
    Greyscale

	Therefore, based on Cummings’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cumming’s forefoot edge support such that the bottom surface of the forefoot edge support would slant in an outward and downward direction over a majority of a width of the bottom surface of the forefoot edge support from a location interior of the outer perimeter boundary rim 
	As modified, the forefoot edge support would extend from the open space (area inside of the outer perimeter boundary rim of Gibson, see Fig. 1 of Gibson, Fig. 6 of Cummings, and rejection under 35 USC 112(b) above regarding the phrase “from the open space”).
	Regarding the limitation “a bottom surface that slants in an outward and downward direction over a majority of a width of the bottom surface of the forefoot edge support,” the Examiner notes that while Cummings discloses the limitation as claimed above, claim 1 does not specify a position of the footwear in relation to the outward/downward slant, and therefore, even a forefoot edge support with a substantially horizontally extending bottom surface would slant in an outward and downward direction when the footwear is tilted to one side.
	Cummings and Gibson together substantially teach the invention as claimed above but fail to further teach wherein the forefoot edge support includes a plurality of edge support components defining the outermost forefoot side edge of the ground-engaging component, and wherein the plurality of edge support components are defined by a plurality of gaps that are located in the bottom surface and extend to define the outermost forefoot side edge.
	However, Hudson teaches a ground-engaging component (62) for an article of footwear (10; see Figs. 1-7), the ground-engaging component including a forefoot edge support (74) extending along and defining at least a portion of a first forefoot edge of the ground-engaging component (see Fig. 7 and column 3, lines 57-67), wherein the forefoot edge support includes a plurality of edge support components  (see annotated Fig. 7) defining the outermost forefoot side edge of the ground-engaging component (lateral side edge of 74, see Fig. 7), and wherein the plurality of edge support components are defined by a plurality of gaps (86) that are located in 

    PNG
    media_image4.png
    684
    893
    media_image4.png
    Greyscale

	Therefore, based on Hudson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cummings’ forefoot edge support to include a plurality of edge support components defining the outermost forefoot side edge of the ground-engaging component, and wherein the plurality of edge support components are defined by a plurality of gaps that are located in the bottom surface 

	Regarding claim 2, the modified ground-engaging component of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed wherein the forefoot edge support (21 of Cummings) is provided only on a lateral forefoot side edge of the ground-engaging component or only on a medial forefoot side edge of the ground-engaging component (see Figs. 1-3 and column 2, lines 42-64 of Cummings, forefoot edge support 21 is provided as a lateral forefoot edge support and is provided only on a lateral forefoot side edge of the ground-engaging component 12).

	Regarding claim 3, Cummings, Gibson, and Hudson together teach the limitations of claim 1, as discussed above, and further teach wherein the forefoot edge support (21 of Cummings) is provided only on a lateral forefoot side edge of the ground-engaging component (see Figs. 1-3 and column 2, lines 42-64 of Cummings, forefoot edge support 21 is provided as a lateral forefoot edge support and is provided only on a lateral forefoot side edge of the ground-engaging component 12), but fail to teach wherein the ground-engaging component constitutes a right shoe ground-engaging component. Instead, Cummings appears to depict a left shoe (see Figs. 1-3).
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have also provided a right shoe having a lateral forefoot edge support as taught by Cummings, as it is well known in the art to provide a pair of shoes to MPEP 2144.04(VI)(B).

	Regarding claim 6, the modified ground-engaging component of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed wherein the forefoot edge support (21 of Cummings/74 of Hudson) includes a base area (see annotated Fig. 7 of Hudson below), and wherein at least some of the plurality of edge support components extend to the outermost forefoot side edge from the base area (see annotated Fig. 7).

    PNG
    media_image5.png
    684
    893
    media_image5.png
    Greyscale


However, it is noted that Applicant’s specification does not provide any criticality for the claimed range of “less than 8 mm wide,” and actually states that “At their outermost locations, the gaps 662G between adjacent edge support components 662 may have any desired size” (see paragraph 0087 of Applicant’s specification). Paragraph 0087 also discloses that the gaps may be larger than 8 mm: “the gaps 662G may have any one or more of the following properties: at least 0.1 mm (0.004 inch) wide, at least 0.5 mm (0.02 inch) wide, less than 12 mm (0.47 inch) wide, less than 8 mm (0.32 inch) wide, less than 5 mm (0.20 inch) wide, or even less than 3 mm (0.12 inch) wide.”
Therefore, absent a showing of criticality with respect to the exact dimensions of the gaps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of gap widths such that at least some of the plurality of gaps would be less than 8 mm wide, in order to achieve an optimal configuration to provide a desired balance between traction and flexibility (see column 5, lines 10-25 of Hudson), since discovering the optimum or workable ranges of gap widths involves only routine skill in the art. See MPEP 2144.05.
The Examiner notes Hudson’s gaps appear to be within or close to the disclosed acceptable range of less than 12 mm (0.47 inch) wide (see Figs. 3 and 7 of Hudson). It has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 (IV)(A). A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

	
Regarding claim 11, the modified ground-engaging component of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed to comprise a matrix structure (a of Gibson, which define a matrix of apertures/perforations) extending from the ground-facing surface and at least partially across the open space at least at the forefoot support area to define an open cellular construction with plural open cells across the open space at least at the forefoot support area (see Figs. 1-2 and column 2, lines 3-40 of Gibson), wherein the plural open cells are through hole openings extending in a direction from the ground-facing surface to the upper- facing surface of the ground-engaging component (see Fig. 2 and column 2, lines 3-40 of Gibson, note that Gibson describes the perforations a as “being perforated entirely through” the ground-engaging component B, see lines 21-23).

Regarding claim 12, the modified ground-engaging component of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed wherein the outer perimeter boundary rim is present around at least 60% of the outer perimeter of the ground-engaging component (see Fig. 1 of Gibson; the outer perimeter boundary rim extends around the entire outer perimeter of the ground-engaging component B and is thus present around at least 60% of the component).

However, it appears that the outer perimeter boundary rim of Gibson would operate equally well with the claimed rim width since Gibson’s rim appears to be within the claimed range (see Fig. 1) and Applicant has not disclosed that the range claimed solves any stated problem or is for any purpose, indicating simply that “these example ground-engaging components 240 include an outer perimeter boundary rim 2420, for example, that may be at least 3 mm (0.12 inches) wide (and in some examples, is at least 4 mm (0.16 inches) wide, at least 6 mm (0.24 inches) wide, or even at least 8 mm (0.32 inches) wide)” (see paragraph 0047 of the Specification).
	Therefore, absent a showing of criticality with respect to the exact width of the rim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Gibson’s boundary rim to be at least 4mm wide, because it appears to be an obvious matter of design choice which fails to patentably distinguish over Gibson.
Furthermore, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 13, Cummings, Gibson, and Hudson together teach the limitations of claim 1, as discussed above.
As noted above in the rejection of claim 1, Cummings discloses wherein the forefoot edge support extends from a forward toe location to or near an arch support area (see Figs. 1-2 and column 2, line 53- column 3, line 7), and further appears to depict wherein the forefoot edge 
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0082 of Applicant’s specification merely states: “As further shown in the figures, in this illustrated example, the forefoot edge support 660 terminates at one end 660T at a forward toe location (e.g., at P = 0.9L to 1L, and in some examples, at P = 0.95L to 1L, or even at P = 0.98L to 1L) and at its other end 660A at or near an arch support area (e.g., at P = 0.5L to 0.75L, and in some examples, at P = 0.55L to 0.7L).” 
Therefore, absent a showing of criticality with respect to the exact dimensions/proportions of the forefoot edge support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size of Cummings’ forefoot edge support such that the forefoot edge support would terminate at the first end between planes perpendicular to the longitudinal direction and located at 0.95L and 1.0L measured forward from the rear-most heel location, as such a modification would have involved a mere change in the size of a component, so as to provide a desired degree of stability, pronation/supination control, and/or to accommodate an intended wearer’s foot proportions. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).


As noted above in the rejection of claim 1, Cummings discloses wherein the forefoot edge support extends from a forward toe location to or near an arch support area (see Figs. 1-2 and column 2, line 53- column 3, line 7), and further appears to depict wherein the forefoot edge support extends across a majority of the forward half of the longitudinal length L, but fails to explicitly disclose wherein the forefoot edge support terminates at the second end at an arch support area between planes perpendicular to the longitudinal direction and located at 0.55L and 0.7L measured forward from the rear-most heel location.
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0082 of Applicant’s specification merely states: “As further shown in the figures, in this illustrated example, the forefoot edge support 660 terminates at one end 660T at a forward toe location (e.g., at P = 0.9L to 1L, and in some examples, at P = 0.95L to 1L, or even at P = 0.98L to 1L) and at its other end 660A at or near an arch support area (e.g., at P = 0.5L to 0.75L, and in some examples, at P = 0.55L to 0.7L).” 
Therefore, absent a showing of criticality with respect to the exact dimensions/proportions of the forefoot edge support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size of Cummings’ forefoot edge support such that the forefoot edge support would terminate at the second end at an arch support area between planes perpendicular to the longitudinal direction and located at 0.55L and 0.7L measured forward from the rear-most heel location, so as to provide a desired degree of stability, pronation/supination control, and/or to accommodate an intended See MPEP 2144.04 (IV)(A).

Regarding claim 15, Cummings, Gibson, and Hudson together teach the limitations of claim 1, as discussed above.
As noted above in the rejection of claim 1, Cummings discloses wherein the forefoot edge support extends from a forward toe location to or near an arch support area (see Figs. 1-2 and column 2, line 53- column 3, line 7), and further appears to depict wherein the forefoot edge support extends across a majority of the forward half of the longitudinal length L, but fails to explicitly disclose wherein the forefoot edge support terminates at the first end between planes perpendicular to the longitudinal direction and located at 0.95L and 1.0L measured forward from the rear-most heel location and at the second end at an arch support area between planes perpendicular to the longitudinal direction and located at 0.55L and 0.7L measured forward from the rear-most heel location.
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0082 of Applicant’s specification merely states: “As further shown in the figures, in this illustrated example, the forefoot edge support 660 terminates at one end 660T at a forward toe location (e.g., at P = 0.9L to 1L, and in some examples, at P = 0.95L to 1L, or even at P = 0.98L to 1L) and at its other end 660A at or near an arch support area (e.g., at P = 0.5L to 0.75L, and in some examples, at P = 0.55L to 0.7L).” 
Therefore, absent a showing of criticality with respect to the exact dimensions/proportions of the forefoot edge support, it would have been obvious to one having See MPEP 2144.04 (IV)(A).

Regarding claim 17, Cummings, Gibson, and Hudson together further teach an article of footwear (10 of Cummings), comprising: an upper (11 of Cummings); and a sole structure (12 of Cummings) including a ground-engaging component according to claim 1 engaged with the upper (see Figs. 1-3 and column 2, lines 42-63 of Cummings, and rejection of claim 1 above).

Regarding claim 18, the modified article of footwear of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed wherein the sole structure (12 of Cummings) consists essentially of the ground-engaging component and/or wherein the upper-facing surface of the ground-engaging support component is directly engaged with the upper (11 of Cummings; see Figs. 1-3 and column 2, lines 42-63 of Cummings).

Regarding claim 21, the modified article of footwear of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed wherein the plurality of edge support 
Cummings, Gibson, and Hudson fail to further teach wherein at the outermost forefoot side edge, the plurality of gaps are less than 5 mm wide. Hudson fails to teach specific dimensions of the gaps.
However, it is noted that Applicant’s specification does not provide any criticality for the claimed range of “less than 5 mm wide,” and actually states that “At their outermost locations, the gaps 662G between adjacent edge support components 662 may have any desired size” (see paragraph 0087 of Applicant’s specification). Paragraph 0087 also discloses that the gaps may be larger than 5 mm: “the gaps 662G may have any one or more of the following properties: at least 0.1 mm (0.004 inch) wide, at least 0.5 mm (0.02 inch) wide, less than 12 mm (0.47 inch) wide, less than 8 mm (0.32 inch) wide, less than 5 mm (0.20 inch) wide, or even less than 3 mm (0.12 inch) wide.”
Therefore, absent a showing of criticality with respect to the exact dimensions of the gaps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of gap widths such that the plurality of gaps would be less than 5 mm wide, in order to achieve an optimal configuration to provide a desired balance between traction and flexibility (see column 5, lines 10-25 of Hudson), since discovering the optimum or workable ranges of gap widths involves only routine skill in the art. See MPEP 2144.05.
The Examiner notes Hudson’s gaps appear to be within or close to the disclosed acceptable range of less than 12 mm (0.47 inch) wide (see Figs. 3 and 7 of Hudson). It has been held that where the only difference between the prior art and the claims is a recitation of relative In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 (IV)(A). A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 22, the modified article of footwear of Cummings (i.e., Cummings in view of Gibson and Hudson) is further disclosed wherein the plurality of edge support components (see annotated Fig. 7 of Hudson) are interconnected by a base surface (see annotated Fig. 7 of Hudson) located adjacent the open space (see Fig. 1 of Gibson, Fig. 6 of Cummings, and Fig. 7 of Hudson).

Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Cummings, Gibson, and Hudson, as applied to claim 1 above, in view of Badalamenti (US Patent No. 4,335,529).
Regarding claim 4, Cummings, Gibson, and Hudson together teach the limitations of claim 1, as discussed above, and further teach wherein the ground-engaging component (12 of Cummings) constitutes a left shoe ground-engaging component (see Figs. 1-3 of Cummings), but fail to teach wherein the forefoot edge support is provided only on a medial forefoot side edge of the ground-engaging component. Instead, Cummings discloses wherein the forefoot edge support is a lateral forefoot edge support (see Figs. 1-3 and column 2, lines 42-64).

Therefore, based on Badalamenti’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cummings’ ground-engaging component to include the forefoot edge support only on a medial forefoot side edge of the ground-engaging component, as doing so would selectively provide enhanced medial traction for prevention of injury when the wearer’s foot rotates about its horizontal axis.

Claims 16 and 23, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cummings, in view of Hudson.
Regarding claim 16, Cummings discloses a ground-engaging component (12, 21) for an article of footwear (10), comprising:
a foot support member (12) that defines an upper-facing surface and a ground-facing surface opposite the upper-facing surface (see annotated Fig. 3); and
a forefoot edge support (21) engaged with or integrally formed with the foot support member, wherein the forefoot edge support extends along and defines at least a portion of a first forefoot edge of the ground-engaging component (see annotated Fig. 2, Figs. 1-3 and column 2, 
wherein the ground-engaging component defines a longitudinal direction and a longitudinal length L extending from a rear-most heel location of the ground-engaging component to a forward- most toe location of the ground-engaging component (see annotated Fig. 2), wherein the forefoot edge support terminates at a first end and at a second end (see annotated Fig. 2).
Cummings appears to depict wherein an outward slanted bottom surface of the forefoot edge support originates within 2 inches of the first forefoot edge but fails to explicitly teach the claimed range.
However, it appears that the forefoot edge support of Cummings would operate equally well with the claimed dimensional range since Cummings’s forefoot edge support appears to originate within 2 inches of the first forefoot edge (see Figs. 1-3), and Applicant has not disclosed that the range claimed solves any stated problem or is for any purpose, indicating simply that “an outward slanted bottom surface of the forefoot edge support may originate within 2 inches (5.1 cm) of the first forefoot edge and slant in an outward and downward direction from its origin toward the first forefoot edge. In some examples of this invention, the forefoot edge support may originate within 1.75 inches (4.45 cm) and/or within 1.5 inches (3.81 cm) of the first forefoot edge (e.g., measured in the transverse direction at a widest transverse width dimension of the forefoot edge support)” (see paragraph 0029 of the Specification).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cummings’s forefoot edge support to originate within 2 inches of the first forefoot edge, to provide a desired forefoot profile or shape 
	Additionally, a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
Regarding the limitations “an outward slanted bottom surface” and “slants in an outward and downward direction from an origin of the outward slanted bottom surface to the first forefoot edge,” the Examiner notes that claim 16 does not specify a position of the footwear in relation to the outward/downward slant, and therefore, and the bottom surface of Cummings’ forefoot edge support (21) is capable of being used in a configuration that slants in an outward and downward direction over a majority of a width of the bottom surface from its origin to the first forefoot edge, e.g. when the footwear is tilted towards the lateral side of the footwear (see at least Figs. 2-3). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Cummings discloses wherein the forefoot edge support extends from a forward toe location to or near an arch support area (see Figs. 1-2 and column 2, line 53- column 3, line 7), and further appears to depict wherein the forefoot edge support extends across a majority of the forward half of the longitudinal length L, but fails to explicitly disclose wherein the forefoot edge support terminates at the first end between planes perpendicular to the longitudinal direction and located at 0.9L and 1.0L measured forward from the rear-most heel location, and wherein the forefoot edge support terminates at the second end between planes perpendicular to 
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0082 of Applicant’s specification merely states: “As further shown in the figures, in this illustrated example, the forefoot edge support 660 terminates at one end 660T at a forward toe location (e.g., at P = 0.9L to 1L, and in some examples, at P = 0.95L to 1L, or even at P = 0.98L to 1L) and at its other end 660A at or near an arch support area (e.g., at P = 0.5L to 0.75L, and in some examples, at P = 0.55L to 0.7L).” 
	Therefore, absent a showing of criticality with respect to the exact dimensions/proportions of the forefoot edge support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size of Cummings’ forefoot edge support such that the forefoot edge support would terminate at the first end between planes perpendicular to the longitudinal direction and located at 0.9L and 1.0L measured forward from the rear-most heel location, and would terminate at the second end between planes perpendicular to the longitudinal direction and located at 0.5L and 0.75L measured forward from the rear-most heel location, as such a modification would have involved a mere change in the size of a component, so as to provide a desired degree of stability, pronation/supination control, and/or to accommodate an intended wearer’s foot proportions. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
Cummings substantially discloses the invention as claimed above but fails to further disclose wherein the forefoot edge support includes a plurality of edge support components 
However, Hudson teaches a ground-engaging component (62) for an article of footwear (10; see Figs. 1-7), the ground-engaging component including a forefoot edge support (74) extending along and defining at least a portion of a first forefoot edge of the ground-engaging component (see Fig. 7 and column 3, lines 57-67), wherein the forefoot edge support includes a plurality of edge support components (see annotated Fig. 7) defining the outermost forefoot side edge of the ground-engaging component (lateral side edge of 74, see Fig. 7), wherein the plurality of edge support components includes from 4 to 24 edge support components, wherein the plurality of edge support components are separated (at least along the bottom surface of the ground-engaging component) from respective adjacent edge support components by gaps (86), and wherein the gaps are defined in the outward slanted bottom surface and extend to define the outermost forefoot side edge (see Figs. 3 and 7 and column 5, lines 10-25; note that flex grooves 86 form a separation in space, or a break in continuity, between adjacent edge support components and are thus gaps inasmuch as claimed, see definitions 4a and 5 of “gap” via Merriam-Webster.com), so as to provide enhanced flexibility and minimize weight while still allowing the ground-engaging component to provide additional stability and traction during lateral or side-to-side moves (see column 5, lines 10-25).

Hudson fails to specifically teach wherein the gaps are at least 0.5 mm wide and less than 8 mm wide. Hudson fails to teach specific dimensions of the gaps.
However, it is noted that Applicant’s specification does not provide any criticality for the claimed range of “at least 0.5 mm wide and less than 8 mm wide,” and actually states that “At their outermost locations, the gaps 662G between adjacent edge support components 662 may have any desired size” (see paragraph 0087 of Applicant’s specification). Paragraph 0087 also discloses that the gaps may be larger than 8 mm: “the gaps 662G may have any one or more of the following properties: at least 0.1 mm (0.004 inch) wide, at least 0.5 mm (0.02 inch) wide, less than 12 mm (0.47 inch) wide, less than 8 mm (0.32 inch) wide, less than 5 mm (0.20 inch) wide, or even less than 3 mm (0.12 inch) wide.”
See MPEP 2144.05.
The Examiner notes Hudson’s gaps appear to be within or close to the disclosed acceptable range of at least 0.5 mm wide and less than 12 mm (0.47 inch) wide (see Figs. 3 and 7 of Hudson). It has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04 (IV)(A). A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

Regarding claim 23, the modified ground-engaging component of Cummings (i.e., Cummings in view of Hudson) is further disclosed wherein the plurality of edge support components are interconnected by a base surface (see annotated Fig. 7 of Hudson), and wherein the outward slanted bottom surface is configured to provide an angled base surface area for contacting a banked ground surface and allowing a wearer to push off in a perpendicular 
Regarding the limitation “wherein the outward slanted bottom surface is configured to provide an angled base surface area for contacting a banked track surface and allowing a wearer to push off in a perpendicular direction with respect to the banked track surface,” Cummings and Hudson together teach a forefoot edge support (21 of Cummings/64 of Hudson) that provides an angled bottom surface (see Fig. 3 of Cummings) and allows for increased lateral stability and/or increased stability during lateral movements of the foot/shoe (see column 3, lines 1-7 of Cummings and column 5, lines 10-25 of Hudson) and is thus capable of being used for contacting a banked track surface and allowing a wearer to push off in a perpendicular direction with respect to the banked track surface. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2144 (II).
It is noted that the recitation of “for contacting a banked track surface and allowing a wearer to push off in a perpendicular direction with respect to the banked track surface” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Cummings and Hudson together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Claims 19-20 and 24, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cummings, in view of Gibson, further in view of Hudson, further in view of Badalamenti. 
Regarding claim 19, Cummings discloses a shoe (10) comprising an upper (11) and a ground-engaging component (12) engaged with the upper (see Figs. 1-3 and column 2, lines 42-63), wherein the ground-engaging component includes:
an outer perimeter boundary rim that at least partially defines an outer perimeter of the ground-engaging component (see annotated Fig. 2, the Examiner notes that the word “rim” most commonly refers to outer often curved or circular edge or border of something” and does not require an actual width, e.g., between an outer extent of the rim and an inner extend of the rim, see definition 1b via Merriam-Webster.com), wherein the outer perimeter boundary rim defines an upper-facing surface and a ground-facing surface opposite the upper-facing surface (see annotated Fig. 3); and
a lateral side forefoot edge support (21) extending along and defining at least a portion of a lateral forefoot edge (see “first forefoot edge” as annotated in Fig. 2) of the ground-engaging component (see Figs. 1-3 and column 2, line 53- column 3, line 7), wherein the lateral side forefoot edge support includes a bottom surface (see annotated Fig. 3) and wherein the lateral forefoot edge is an outermost forefoot side edge of the ground- engaging component (see Figs. 1-3),
wherein the ground-engaging component defines a longitudinal direction and a longitudinal length L extending from a rear-most heel location of the ground-engaging component to a forward- most toe location of the ground-engaging component (see annotated 

    PNG
    media_image1.png
    716
    766
    media_image1.png
    Greyscale

Cummings discloses wherein the forefoot edge support extends from a forward toe location to or near an arch support area (see Figs. 1-2 and column 2, line 53- column 3, line 7), and further appears to depict wherein the forefoot edge support extends across a majority of the forward half of the longitudinal length L, but fails to explicitly disclose wherein the forefoot edge support terminates at the first end between planes perpendicular to the longitudinal direction and located at 0.9L and 1.0L measured forward from the rear-most heel location, and wherein the forefoot edge support terminates at the second end between planes perpendicular to 
However, the Examiner notes that Applicant has not disclosed that the claimed range solves any stated problem or is for any purpose. Paragraph 0082 of Applicant’s specification merely states: “As further shown in the figures, in this illustrated example, the forefoot edge support 660 terminates at one end 660T at a forward toe location (e.g., at P = 0.9L to 1L, and in some examples, at P = 0.95L to 1L, or even at P = 0.98L to 1L) and at its other end 660A at or near an arch support area (e.g., at P = 0.5L to 0.75L, and in some examples, at P = 0.55L to 0.7L).” 
	Therefore, absent a showing of criticality with respect to the exact dimensions/proportions of the forefoot edge support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the size of Cummings’ forefoot edge support such that the forefoot edge support would terminate at the first end between planes perpendicular to the longitudinal direction and located at 0.9L and 1.0L measured forward from the rear-most heel location, and would terminate at the second end between planes perpendicular to the longitudinal direction and located at 0.5L and 0.75L measured forward from the rear-most heel location, as such a modification would have involved a mere change in the size of a component, so as to provide a desired degree of stability, pronation/supination control, and/or to accommodate an intended wearer’s foot proportions. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

However, Gibson teaches a ground-engaging component (B) for an article of footwear (see column 1, lines 9-41), comprising: an outer perimeter boundary rim that at least partially defines an outer perimeter of the ground-engaging component (see annotated Fig. 1), wherein the outer perimeter boundary rim defines an upper-facing surface (upper-facing surface of B in Fig. 2, interfacing with insole A) and a ground-facing surface (lower-facing surface of B in Fig. 2) opposite the upper-facing surface (see Fig. 2), and wherein the outer perimeter boundary rim defines an open space (area inside of the outer perimeter boundary rim) extending completely though the ground-engaging component from the ground-facing surface to the upper-facing surface (at least at perforations a, see Figs. 1-2 and column 2, lines 3-40, which are included within the open space) at least at a forefoot support area of the ground- engaging component (see annotated Fig. 1), so as to allow the ground-engaging surface to maintain traction throughout the wear cycle of the shoe (see column 1, lines 31-42).
Therefore, based on Gibson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cumming’s ground-engaging component to include an open space extending completely through the ground-engaging component at least at a forefoot support area of the ground-engaging component, as doing so would allow the ground-engaging surface to maintain traction throughout the wear cycle of the shoe.

    PNG
    media_image2.png
    754
    591
    media_image2.png
    Greyscale

	Cummings further fails to explicitly disclose in the current embodiment wherein the bottom surface of the forefoot edge support slants in an outward and downward direction over a majority of a width of the bottom surface of the forefoot edge support from the open space to the first forefoot edge. While Cummings appears to depict wherein the forefoot edge support (21) extends from a location interior of the outer perimeter boundary rim to the location at the first forefoot edge (see at least Fig. 3 and rejection under 35 USC 112(b) above regarding the phrase “from the open space”), Cummings fails to explicitly disclose such a feature.

    PNG
    media_image3.png
    453
    538
    media_image3.png
    Greyscale

Therefore, based on Cummings’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cumming’s forefoot edge support such that the bottom surface of the forefoot edge support would slant in an outward and downward direction over a majority of a width of the bottom 
As modified, the forefoot edge support would extend from the open space (area inside of the outer perimeter boundary rim of Gibson, see Fig. 1 of Gibson, Fig. 6 of Cummings, and rejection under 35 USC 112(b) above regarding the phrase “from the open space”).
	Regarding the limitation “a bottom surface that slants in an outward and downward direction over a majority of a width of the bottom surface of the forefoot edge support,” the Examiner notes that while Cummings discloses the limitation as claimed above, claim 19 does not specify a position of the footwear in relation to the outward/downward slant, and therefore, even a forefoot edge support with a substantially horizontally extending bottom surface would slant in an outward and downward direction when the footwear is tilted to one side.
Cummings and Gibson together substantially teach the invention as claimed above but fail to teach wherein the shoe is a first shoe of a pair of shoes, and wherein the pair of shoes further includes a second shoe having a second upper and a second ground-engaging component substantially as claimed above.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have also provided a second shoe having a second upper and a second ground-engaging component substantially as taught by Cummings and Gibson, as it is well known in the art to provide a pair of shoes to accommodate both feet of a wearer, and such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).

However, Hudson teaches a ground-engaging component (62) for an article of footwear (10; see Figs. 1-7), the ground-engaging component including a forefoot edge support (74) extending along and defining at least a portion of a first forefoot edge of the ground-engaging component (see Fig. 7 and column 3, lines 57-67), wherein the forefoot edge support includes a plurality of edge support components (see annotated Fig. 7) defining the outermost forefoot side edge of the ground-engaging component (lateral side edge of 74, see Fig. 7), and wherein the plurality of edge support components are defined by a plurality of gaps (86) that are located in the bottom surface and extend to define the outermost forefoot side edge (see Figs. 3 and 7 and column 5, lines 10-25; note that flex grooves 86 form a separation in space, or a break in continuity, between adjacent edge support components and are thus gaps inasmuch as claimed, see definitions 4a and 5 of “gap” via Merriam-Webster.com), so as to provide enhanced flexibility and minimize weight while still allowing the ground-engaging component to provide additional stability and traction during lateral or side-to-side moves (see column 5, lines 10-25).

    PNG
    media_image6.png
    684
    893
    media_image6.png
    Greyscale

Therefore, based on Hudson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cummings’ forefoot edge supports to each include a plurality of edge support components defining the respective outermost forefoot side edge of the ground-engaging component, and wherein the plurality of edge support components are defined by a plurality of gaps that are located in the bottom surface and extend to define the outermost forefoot side edge; as doing so would provide enhanced flexibility and minimize weight while still allowing the ground-engaging component to provide additional stability and traction during lateral or side-to-side moves.

medial side forefoot edge support. Instead, Cummings only teaches a lateral side forefoot edge support (see at least Figs. 1-3 and column 2, lines 43-53).
However, Badalamenti teaches a forefoot edge support (18) for a ground-engaging component (16) of an article of footwear (10), wherein the forefoot edge support may be provided at one or both of the medial side and lateral side of the ground-engaging component (see column 2, lines 22-40), so as to selectively provide enhanced lateral and/or medial traction for prevention of injury when the wearer’s foot rotates about its horizontal axis (see column 1, lines 8-42 and column 2, lines 52-64).
Therefore, based on Badalamenti’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cummings’ second shoe to include the forefoot edge support on a medial forefoot side edge of the ground-engaging component, as doing so would selectively provide enhanced medial traction for prevention of injury when the wearer’s foot rotates about its horizontal axis.

Regarding claim 20, Cummings, Gibson, Hudson, and Badalamenti together teach the limitations of claim 19, as discussed above. 
Cummings fails to disclose wherein the first shoe is a right shoe and the second shoe is a left shoe. Instead, Cummings discloses wherein the first shoe is a left shoe (see at least Figs. 1-3).
However, as noted above, Badalamenti teaches wherein the forefoot edge support (18) may be provided at one or both of the medial side and lateral side of the ground-engaging component (see column 2, lines 22-40), so as to selectively provide enhanced lateral and/or 
Therefore, based on Badalamenti’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Cummings’ pair of shoes, such that the first shoe would be a right shoe having a lateral side forefoot edge support and the second shoe would be a left shoe having a medial side forefoot edge support, as doing so would selectively provide enhanced lateral and/or medial traction for each of the wearer’s feet, for prevention of injury when each foot rotates about its horizontal axis.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).

Regarding claim 24, the modified pair of shoes of Cummings (i.e., Cummings in view of Gibson, Hudson, and Badalamenti) is further disclosed wherein: the first ground-engaging component (first 12 of Cummings) extends from a medial side edge of the first shoe to a lateral side edge of the first shoe (see Figs. 1-2 of Cummings, sole 12 extends across the width of the shoe), wherein the second ground-engaging component (second 12 of Cummings as modified above) extends from a medial side edge of the second shoe to a lateral side edge of the second shoe (see Figs. 1-2 of Cummings, sole 12 extends across the width of the shoe),
wherein the bottom surface of the first ground- engaging component (first 21 of Cummings as modified above, see annotated Fig. 3) slants in the outward and downward direction only on the lateral forefoot edge of the first ground-engaging component (see Figs. 1-3 and column 2, lines 43-53 of Cummings), and 
 one or both of the medial side and lateral side of the ground-engaging component, such that the second shoe would include a medial side forefoot edge support that slants in the outward and downward direction only on the medial forefoot edge of the second-ground engaging component).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Examiner, Art Unit 3732